Case 3:17-cv-05659-WHA Document 500-5 Filed 05/30/19 Page 1 of 2




                   EXHIBIT 15


UNREDACTED VERSION OF
DOCUMENT SOUGHT TO BE
       SEALED
                                 Case 3:17-cv-05659-WHA Document 500-5 Filed 05/30/19 Page 2 of 2


EndUser - Country (Text)   (Multiple Items)


Row labels                 Sum of Shipment Quantity at Serial Number        Sum of Shipments Net Value      Sum of Shipment Quantity
SRX1S00-AC                                                             65                    4679323.23                           707
SRX1SOO-CHAS                                                            S                     248S46.99                           169
SRX300                                                                  3                       97870.7                           270
SRX340                                                                 16                      80}l1 28.7                         58S
SRX34S                                                                 20                      696998.3                           410
SRX4100-AC                                                              1                        105840                                6
SRX4200-AC                                                              1                       4873 .59                               1
SRX54ooE-B2-AC                                                          2                         55412                                2
SRXS400X-BS-AC-BB                                                       2                     125612.96                                4
SRXS600X-BASE                                                           2                         34216                                2
SRX58008ASE-HC-DC                                                    1                            27200                                2
SRX5800E -B 1-AC-TAA                                                 1                           312700                                2
SRX5800X-BASE                                                        2                         29564.02                                2
Grand Total                                                        121      S              7,219,586.49                          2162
